 

  EXHIBIT 10.2

[curm_ex101img1.jpg]

December 19, 2017

 

Dear Mike,

 

We would like to offer you employment with CÜR Media, LLC (“CÜR Media”) as Chief
Technology Officer. Your starting salary will be paid at a semi-monthly rate of
$5,208.33, which is an annualized rate of $125,000 for the first 90 days of your
employment, increasing to $175,000 per annum thereafter until such time that CÜR
Music has 1 million active subscribers when your salary will increase to
$225,000 per annum. You will also receive a stock option grant of 400,000 shares
in our Stock Option Plan (when the shares are available in the plan) with a
strike price of $1.00. When granted, these options shall vest 50% of which shall
vest on the date of grant, and the remainder of which shall vest pro rata on a
monthly basis for the two (2) years thereafter. You also received a warrant on
420,000 shares in CUR Holdings, Inc. with a strike price of $.0001.

 

You will receive the standard benefits package that CÜR Media provides to
employees currently and in the future. This includes health and dental
insurance; three weeks of flex time off per year (accrued at ten hours per
month); and paid holidays, in accordance with company policy.

 

As a condition of employment, you agree to execute CÜR Media’s Confidentiality
and Noncompetition Agreement, and abide by the company’s standard personnel
policies and procedures. We understand that there are no agreements with any
prior employers or other legal restraints that would interfere with your
acceptance of our offer. By accepting this offer, you affirm the absence of such
agreements or restraints, and agree that you will not bring with you any
materials from a prior employer that could be deemed proprietary or
confidential. CÜR Media is an equal opportunity employer, and employment at CÜR
Media, LLC is “at will” which means that either you or the company have the
right to end your employment at any time. This offer is contingent upon
satisfactory proof of U.S. citizenship or other eligibility for employment as
required by the Immigration Reform and Control Act of 1986.

 

Please indicate your acceptance of this offer by signing below, and returning
this letter to me with your anticipated start date. One copy is for you to keep
for your records. This offer remains valid until December 31, 2017. Please keep
this offer and other business details of CÜR Media, LLC we have discussed
confidential.

 

Sincerely,

 

/s/ Tom Brophy                        

Tom Brophy

Founder & CEO

  



Accepted 

/s/ Michael Betts     Start Date: January 8, 2018  

 

Michael Betts

     



 